Henry, C. J.,
Dissenting. — My dissent in this case is based upon the ground that the ordinance in relation to the speed of trains, is violative of the thirteenth section of article three of the charter of the city of St. Louis. It purports to be an ordinance regulating the speed of trains ; and yet contains provisions which have no relation to the speed, but only to the equipment of trains. If it had been entitled an ordinance to regulate the running of trains, then provisions with regard to the equipment of trains would have been germane to the subject mentioned in the title. I am unable to perceive the analogy between this case and those of the State ex rel. Meade, 71 Mo. 266, and Ewing v. Hoblitzelle, 85 Mo. 64.